The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous ODP, 112b, and 103 rejections have been maintained and repeated but the position has been modified due to the amendment.

		
	
Claim Rejections - Double Patenting

Claim(s) 1-2, 4-5, and 7-10 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 17273261.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘261 (claims 1-13) meets instant claims 1-10 in an anticipatory manner, because it discloses the claimed process of producing PAS and the process parameters: dehydration, polymerization, monomer, NMP, sulfur source, hydroxide of alkali metal, water, alkali metal halide particles, decanter centrifugal sedimentation at 1k-2.5 krpm, washing, PAS particles size and density, NaCl size and density, etc.

Claim Rejections - 35 USC § 112
Claim(s) 1-2, 4-5, and 7-10 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what “the polyarylene sulfide” and “sedimentation are referred to.  Claims 1 and 10 recite “sedimentation” twice, and it is unclear the sedimentations are carried out twice or once. It is unclear what “the polyarylene sulfide” is referred to the one in the first sedimentation (a mixture of reaction products after polymerization) of the one of the second sedimentation (a mixture of solvent, etc. from the liquid phase of the first sedimentation).  The term “mixed solution” is unclear, because apparently it is more likely to be a suspension or slurry comprising polyarylene sulfide and alkali metal halide particles. For examination purpose, all the aforementioned scenarios are considered.

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-5, and 7-9 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Nikkanti et al. (US 20150087805) in view of Alfes et al. (US 4734484) and evidenced by Shirota et al. (US 20040087758).
As to claims 1-2, 4-5, and 7-9, Nikkanti (claims, figures, abs., 4, 29, 54-56, 71, ex1-2) discloses a process of separating PPS via two sedimentors.  The PPS in the slurry (after the first sedimentor) can have a particle size of greater than 50 microns, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.   The PPS (would inherently meet the claimed density for having the same molecular structure) is washed and generate large volume of dilute washing liquid comprising NMP, unreacted p-dichlorobenzene, and NaCl (density=2.16) that requires treatment for materials recovery. 
Nikkanti is silent on the claimed decanter centrifugal separator.
In the same area of endeavor or solving the same problem of producing polyphenylene sulfide, Alfes (claims, abs., 1:20-30, 2:1-68, ex1-2) discloses a process of recovering polyphenylene sulfide (PPS) by sedimentation of a crude reaction product comprising PPS, N-methylcaprolactam, p-dichlorobenzne, and NaCl (density=2.16) via decanter centrifugal separator at 2k rpm. Alfres further discloses using decanter centrifuge the salt in the reaction mixture is separated to produce a lower salt content PPS. 
Moreover, Shirota (claims, figures, abs., 34, examples) teaches the typical size of NaCl in a process similar to those of Nikkanti and Alfes (solvent, monomer, etc.) is 5-10 microns.  
Therefore, as to claims 1-2, 4-5, and 7-9, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Nikkanti and added a decanter separator centrifuging at 2k rpm, or in alternative replaced the second sedimentor with a decanter separator centrifuging at 2k rpm for sequential sedimentation in view of Alfes, because the resultant process would yield a salt content PPS.  One of ordinary skill in the art would obviously expect the process of Nikkanti and Alfes yield the claimed particle sizes of NaCl and PPS, because Nikkanti, Shirota, and Alfes teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the claims. Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the particle sizes of NaCl and PPS, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.
	

Claim(s) 10 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Nikkanti et al. (US 20150087805) in view of Alfes et al. (US 4734484) evidenced by Shirota et al. (US 20040087758) and further in view of Ishibashi et al.  (JP 2011111548, listed on ISR and IDS).
Disclosure of Nikkanti and Alfes is adequately set forth in ¶1 and is incorporated herein by reference.  They are silent on the claimed process comprising dehydration and polymerization, which is well known for producing PPS, as taught Ishibashi (abs., claims, examples)  One of ordinary skill in the art would obviously modify the process of Nikkanti and Alfes and apply the dehydration and polymerization of Ishibashi. The above rationale has been applied to meet the claimed particle sizes of NaCl and PPS.

	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued Nikkanti, Shirota, and Alfes fails to teach subsequently removing alkali metal halide and  PPS.  The examiner disagrees. The previous 103 rejections have been based on the previous 112b rejections.  The amendment does not overcome the 112b rejection but induces new ground 112b rejections. The examiner urges amendment to resolve the issue. 
Furthermore, Nikkanti teaches using two sedimentors. One of ordinary skill in the art to have modified the process disclosed by replaced the second sedimentor with a decanter separator centrifuging at 2k rpm in view of Alfes for sequential sedimentation, because the resultant process would yield a salt content PPS.  The applicant appears to individually attack Nikkanti, Shirota, and Alfes for not teaching the sequential sedimentation. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP-2145.  
It is duly notified the applicant does not traverse the ODP rejections.
Therefore, the previous restriction, ODP, and 103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766